          Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 1 of 9



                    IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF PUERTO RICO

    DISASTER SOLUTIONS, LLC,

    Plaintiff

    v.
                                           CIVIL NO. 18-1898 (RAM)
    CITY OF SANTA ISABEL, PUERTO
    RICO

    Defendant



                              OPINION AND ORDER1

RAÚL M. ARIAS-MARXUACH, United States District Judge.

         Pending before the court is Plaintiff Disaster Solutions,

LLC’s Motion to Alter or Amend Judgment and Memorandum of Law in

Support Thereof. (Docket No. 30). Plaintiff requests that the Court

“reverse” or set aside its Opinion and Order granting Defendant’s

Motion to Dismiss. (Docket No. 28). Defendant subsequently filed

an Opposition to Motion Rule 59(e). (Docket No. 33). For the

reasons set forth below, the Court DENIES Plaintiff’s Motion.

                            I. FACTUAL BACKGROUND

         On November 21, 2018, Disaster Solutions, LLC (“DSL” or

“Plaintiff”) filed a Complaint against the City of Santa Isabel,

Puerto Rico (“Defendant”), for monies owed pursuant to agreements

allegedly entered with Defendant. (Docket No. 1). DSL subsequently



1 Sarah Fallon, a rising second-year student at the University of Michigan Law
School, assisted in the preparation of this Opinion and Order.
         Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 2 of 9
Civil No. 18-1898 (RAM)                                                          2


amended the Complaint. (Docket No. 4). On February 16, 2019,

Defendant filed a Motion to Dismiss under Fed. R. Civ. P. 12(b)(6)

(“Motion    to     Dismiss”),   asserting    that    any    agreements    between

Plaintiff and Defendant did not constitute a contract under which

claims could be made and relief granted. (Docket No. 11 at 12). On

December     10,    2019,   this   Court   granted   Defendant’s       Motion   to

Dismiss. (Docket No. 28).

     DSL filed its Motion to Alter or Amend Judgment and Memorandum

of Law in Support Thereof (“Motion”) on January 7, 2020, asserting

that the Court’s December 10, 2019 Opinion and Order fostered a

manifest injustice against Plaintiff. (Docket No. 30 at 3). DSL

contends that its compliance with the Stafford Act, the General

Services     Administration        regulations,     the    Local   Preparedness

Acquisition Act, Puerto Rico Executive Orders EO-2017-053 and EO-

2017-072, and the Comptroller’s Letter cause a series of documents

to sufficiently constitute a contract, given the emergency status

caused by Hurricane Maria. Id. at 2. The documents presented by

DSL included: (1) the Proposal at Docket 1-1 presented by Plaintiff

to Defendant entitled Proposal Blanket Purchase Order – Not to

Exceed    $50,000     in    compliance     with   GSA;     (2)   the   Letter   of

Authorization signed by the Mayor, and (3) three Resource Request

Forms also signed by the Mayor. Id. at 10.
      Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 3 of 9
Civil No. 18-1898 (RAM)                                                   3


                          II.   LEGAL STANDARD

     A motion that requests “the court to modify its earlier

disposition of a case because of an allegedly erroneous legal

result is brought under Fed. R. Civ. P. 59(e).” Marie v. Allied

Home Mortg. Corp., 402 F.3d 1, 7 (1st Cir. 2005); see also United

States v. Pérez-Greaux, 382 F.Supp.3d 177, 178 (D.P.R. 2019). The

U.S. Court of Appeals for the First Circuit (“First Circuit”) has

held that altering or amending a judgment is “an extraordinary

remedy which should be used sparingly.” U.S. ex rel. Ge v. Takeda

Pharm. Co., 737 F.3d 116, 127 (1st Cir. 2013) (internal quotation

omitted). Consequently, the decision to deny a Rule 59(e) motion

is within the sound discretion of the district court. See McCarthy

v. Manson, 714 F.2d 234, 237 (2d Cir. 1983).

     Relief   under   Rule   59(e)   is    appropriate   in   cases   which

“evidenced a manifest error of law, if there is newly discovered

evidence, or in certain other narrow situations.” Biltcliffe v.

CitiMortgage,   Inc.,     772   F.3d      925,   930   (1st   Cir.    2014)

(quoting Global Naps, Inc. v. Verizon New England, Inc., 489 F.3d

13, 25 (1st Cir. 2007)). The moving party bears the burden of

proving that one of these        three conditions exist        to warrant

reconsideration. See Sutherland v. Ernst & Young LLP, 847 F. Supp.

2d 528, 531 (S.D.N.Y. 2012).

     Courts may determine that the information newly presented as

evidence does not qualify as “new evidence” if it was previously
         Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 4 of 9
Civil No. 18-1898 (RAM)                                                      4


available. Biltcliffe, 772 F.3d at 931. Furthermore, a motion for

reconsideration      which   presents    new   legal    arguments    is    not

appropriate under Rule 59(e). See Perrier-Bilbo v. United States,

954 F.3d 413, 435 (1st Cir. 2020); See also Banister v. Davis, 140

S.Ct. 1698, 1708 (2020) (holding that “Courts will not entertain

arguments that could have been but were not raised before the just-

issued    decision.”).     Lastly,   courts    will    also   not   readdress

arguments presented but rejected during the first judgment. See

Rivera-Domenech v. Perez, 254 F. Supp. 2d 232, 234 (D.P.R. 2003)

(“Arguments previously considered and rejected by the court may

not be raised again by way of a Rule 59(e) motion.”).

                               III. ANALYSIS

      DSL contends the Court’s decision is a manifest injustice

that prevented Plaintiff from having its day in court. (Docket No.

30 at 23). However, DSL has not shown that the Court made manifest

errors in its initial judgment. See Rivera-Domenech, 254 F. Supp.

2d at 236 (holding that the moving party did not adequately support

its   assertion    of   manifest   injustice   because    the   evidence    as

originally presented sufficiently supported the Court’s judgment

and denial of the motion).

      Based on the record as it stood then, the Court concluded in

the initial Opinion and Order that Plaintiff had not complied with

Puerto Rico law’s government contract requirements and thus found

that no contract with Defendant existed. (Docket No. 28 at 12). In
       Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 5 of 9
Civil No. 18-1898 (RAM)                                                    5


its   Motion,   Plaintiff   presents    the   following    four   documents:

Executive Order No. EO-2017-053; Executive Order No. EO-2017-072;

and two Circular Letters from the Comptroller’s Office. (Docket

No. 30 at 25-37). Plaintiff fails to assert that it attempted to

obtain these public documents prior to the Court’s judgment.

(Docket No. 28). See In re Fin. Oversight & Mgmt. Bd. for Puerto

Rico, 612 B.R. 821, 823 (D.P.R. 2019) (finding that movants had

not represented unsuccessful attempts to access new exhibits and

therefore failed to establish a manifest injustice required for

reconsideration).    Further,   these    exhibits   were    not   raised   in

Plaintiff’s Complaint (Docket No. 1), Amended Complaint (Docket

No. 4), Opposition to Defendant’s Motion to Dismiss (Docket No.

12), nor in its Motion in Compliance with Order (Docket No. 26).

As the First Circuit found in Biltcliffe v. CitiMortgage, Inc.,

the Court may conclude that a movant's supposedly new evidence was

available to be presented prior to the court’s initial judgment.

See Biltcliffe, 772 F.3d at 931. In this case, the exhibits are

untimely because DSL failed to show they were unavailable prior to

the Court’s judgment.

      In its Opinion and Order, this Court found Plaintiff did not

fulfill Puerto Rico law’s government contract requirements based

on the parties’ arguments        prior to judgment        and the Court’s

analysis of Puerto Rico law. (Docket No. 28). In addition to the

aforementioned exhibits, Plaintiff also requests that the Court
       Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 6 of 9
Civil No. 18-1898 (RAM)                                                       6


also consider new arguments. (Docket No. 30 at 2-3).                     First,

Plaintiff alleges that exceptions allowed by the Comptroller’s and

Governor’s orders amend Puerto Rico law’s contract requirements,

specifically when contracts must be sent to the Comptroller. Id.

at 12. Second, Plaintiff argues that the Presidential order, made

under the Stafford Act, triggers GSA’s Disaster Purchasing Program

(Local Preparedness Act). Id. at 2-3.2 The Disaster Purchasing

Program allows agglomeration of GSA Schedules. Id. According to

Plaintiff, this federal law preempts Puerto Rico law’s government

contract requirements and its compliance with the orders thus

creates a contract from the documents presented in its Complaint.

(Docket Nos. 30 at 22; 1 at 10-14).

      Regarding     its    compliance     with    the    amended       contract

requirements set out in the Governor’s and Comptroller’s orders,

the Court determined that these orders did not eliminate the need

for a contract to be in writing. (Docket No. 28 at 12 n.1). Even

if the deadline extension applied to municipalities in addition to

the   executive    branch,    the    submission    of   contracts      to   the

Comptroller    necessarily     required    the   existence    of   a    written


2 Plaintiff alleges that “Defendant failed to mention that the GSA’s Disaster
Purchasing Program and the Public Law 10-248 … allowed state and local
governments to agglomerate GSA contracts.” (Docket No. 30 at 2-3, emphasis
added). This assertion is an incorrect interpretation of the standard of
pleading that states, “a plaintiff's obligation to provide the ‘grounds’ of his
‘entitle[ment] to relief’ requires more than labels and conclusions, and a
formulaic recitation of the elements of a cause of action will not do.” Bell
Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007) (emphasis added) (quoting 5 C.
Wright & A. Miller, Federal Practice and Procedure § 1216, pp. 235–36 (3d ed.
2004)). This argument should have been made by Plaintiff prior to judgment.
        Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 7 of 9
Civil No. 18-1898 (RAM)                                                               7


contract. Id. In fact, the Court stated in its Opinion and Order

that “both parties agree that although certain government contract

requirements      were    lifted     after    Hurricane     María,         government

contracts still needed to be in writing.” Id. (citing Docket Nos.

25 at 2, n.1; 26 at 4-5). Under Rule 59(e), this Court need not

reconsider arguments already presented. See Rivera-Domenech, 254

F. Supp. 2d at 236; See also Biltcliffe, 772 F.3d at 930 (holding

that    motions   for    reconsideration      are    not    the    “mechanism       to

regurgitate ‘old arguments previously considered and rejected’”)

(quoting Nat'l Metal Finishing Co. v. BarclaysAmerican/Commercial,

Inc., 899 F.2d 119, 123 (1st Cir. 1990)). Plaintiff’s argument

that the Governor’s and Comptroller’s orders presented in the

Motion impact the validity of a contract has already been addressed

and rejected in the Court’s initial Opinion and Order. (Docket No.

28 at 12 n.1).

       The   second   argument     asserted    in    the   Motion      –    that    the

Presidential order preempts Puerto Rico law’s government contract

requirements by allowing agglomeration of GSA Schedules – is a

newly    developed       argument.    (Docket       No.    30     at   2-3).       This

agglomeration allows governments to buy supplies and services

directly from all GSA Schedules during a major disaster. (Docket

No. 30 at 7). Plaintiff’s Opposition to the Motion to Dismiss did

not present this argument. (Docket No. 12). Further, the Court’s

judgment was issued after an order requesting the parties brief
       Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 8 of 9
Civil No. 18-1898 (RAM)                                                   8


“whether any provisions of federal law or regulations (including

but not limited to FEMA regulations) preempt Puerto Rico law's

government    contracting    requirements   in   emergency   situations.”

(Docket No. 24). Plaintiff’s Motion in Compliance with the Court’s

Order did not present this argument. (Docket No. 26). The First

Circuit has held that a “motion to reconsider should not 'raise

arguments which could, and should, have been made before judgment

issued.’” Perrier-Bilbo, 954 F.3d at 435 (emphasis added) (quoting

ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 55 (1st Cir.

2011)). See also Biltcliffe, 772 F.3d at 930 (holding that motion

for reconsideration is not the place to “permit a party to advance

arguments it should have developed prior to judgment”). Having

specifically requested briefing on potential preemption issues

prior to the initial Opinion and Order, the Court finds DLS’s

current Motion belatedly invoked such issues.

      Finally, the Court finds Plaintiff’s Motion lacks adequate

“citations and supporting authorities,” as required by Local Rule

7(a). See L. CV. R. 7(a). Notwithstanding the untimely presentation

of   the   exhibits   and   arguments   presented,   Plaintiff   fails   to

adequately assert a claim upon which relief may be granted. Puerto

Rico law requires that a contract with the government be written

to be valid. (Docket 28 at 2). Plaintiff has not provided a written

contract nor alleged that they cannot obtain it. Furthermore,

Plaintiff has not cited any federal law or regulations that would
        Case 3:18-cv-01898-RAM Document 36 Filed 07/17/20 Page 9 of 9
Civil No. 18-1898 (RAM)                                                      9


preempt or eliminate Puerto Rico law's requirement that government

contracts be in writing when GSA Schedules are used. Instead, GSA

guidelines establish that state and local procurement regulations

must   be   followed.   See   State    and   Local    Governments:   Disaster

Purchasing:      How    to    Order,      U.S.       Gen.   Servs.    Admin.,

https://www.gsa.gov/buying-selling/purchasing-programs/                 gsa-

schedules/schedule-buyers/state-and-local-governments/state-and-

local-disaster-purchasing (last visited July 16, 2020).

                              IV.     CONCLUSION

       Plaintiff Disaster Solutions, LLC has not provided any legal

authority that preempts Puerto Rico law’s government contract

requirements, and it lacks a written contract with the City of

Santa Isabel. Thus, for the reasons set forth above, the Court

DENIES Plaintiff’s Motion to Alter or Amend Judgment. (Docket No.

30).

       IT IS SO ORDERED.

       In San Juan Puerto Rico, this 17th day of July 2020.

                                      S/ RAÚL M. ARIAS-MARXUACH          _
                                      United States District Judge
